Citation Nr: 9922420	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  98-12 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970.  This appeal arises from an October 1997 
rating decision of the Department of Veterans Affairs (VA), 
St. Petersburg, Florida, regional office (RO).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The evidence demonstrates that the veteran is employed 
full-time, and he lives in a stable family relationship with 
his wife and two children.  

3.  The veteran's service connected post-traumatic stress 
disorder causes occupational and social impairment with 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, anxiety, suspiciousness, and chronic sleep 
impairment; the current medical findings do not indicate the 
presence of circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long 
term memory, impaired abstract thinking; disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships due to 
his post-traumatic stress disorder.  


CONCLUSIONS OF LAW

The criteria for an evaluation in excess of 30 percent for 
post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Code 9411 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Service connection for post-traumatic stress disorder was 
granted in March 1994.  A 10 percent evaluation was assigned 
from August 1993.  An October 1997 rating decision increased 
the evaluation to 30 percent from July 1997.  The veteran 
contends that he is entitled to a higher evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The veteran's post-traumatic stress 
disorder is rated under code 9411.  Under that code section, 
a 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is appropriate where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The current 30 percent evaluation is appropriate where the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. Part 4, Diagnostic Code 9411 (1998).

A VA psychiatric examination was conducted in September 1997.  
The veteran reported worsening anxiety and depression.  He 
stated that he felt restless and anxious, and could not be 
around people without feeling "choked in and closed in."  
He stated that he was constantly on the move, and could not 
sit still.  The veteran reported recurrent nightmares one or 
two times per month, and sometimes more often when he had a 
lot of stress.  He stated that he did not sleep well at 
night, he just tossed and turned.  When he did sleep, he 
would awake from his dreams hollering and screaming.  The 
veteran also reported increased intrusive thoughts and 
flashbacks.  He stated that he continued to work at his job 
of 20 years, as an aircraft machinist at Eglin Air Force 
Basis.  He reported that the job was full time and "fine."  
The veteran stated that being around aircraft and military 
people at times triggered some of his anxiety and flashbacks.  
He indicated that he was not under psychiatric care, as 
doctors made him nervous.  He did take Valium, which was 
prescribed by his family physician.  The veteran reported on 
and off problems with depression, despite his restlessness.  
He denied major problems with his appetite, and his 
concentration and memory were reported to be fine.  The 
veteran lived at home with his wife and two children.  He 
described the family situation as stable.

On examination, the veteran was casually attired and fairly 
groomed.  He was alert times three.  The veteran appeared 
anxious and nervous, and fidgeted during the evaluation.  His 
legs moved constantly and there were visible tremors of his 
upper extremities.  The veteran spoke in a nervous tone of 
voice, but remained coherent and logical.  He denied any 
acute psychotic symptoms or evidence of paranoia, delusions, 
or any perceptual disturbance.  The veteran's mood was 
anxious and depressed, and his affect was constricted.  He 
denied any suicidal ideation or intent, but expressed his 
sense of helplessness at times.  His cognitive functions were 
within the normal range, and memory and concentration were 
adequate.  Insight and judgment were fair, and coping 
abilities were limited.  The diagnoses were post-traumatic 
stress disorder, chronic, moderate, with symptom manifest; 
and dysthymic disorder with anxiety symptoms, secondary to 
post-traumatic stress disorder.  The Global Assessment of 
Functioning (GAF) score was noted as 58 to 60.

Based upon the recent VA psychiatric evaluation, the Board 
finds that the veteran's post-traumatic stress disorder does 
not meet the criteria for a 50 percent evaluation.  The 
evidence demonstrates that the veteran is employed full-time, 
his job is "fine", and he lives in a stable family 
relationship with his wife and two children.  Specifically, 
the evidence does not demonstrate that the veteran exhibits 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory, 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships due to his post-traumatic 
stress disorder.  The current 30 percent evaluation 
contemplates occupational and social impairment with 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, anxiety, suspiciousness, chronic sleep 
impairment, all of which the veteran manifests.  38 C.F.R. 
Part 4, Diagnostic Code 9411 (1998).

Accordingly, the Board finds that a preponderance of the 
evidence shows that the veteran is not entitled to an 
evaluation in excess of 30 percent under the regulations 
governing the rating of post-traumatic stress disorder.  
38 C.F.R. Part 4, Code 9411 (1998).  As the evidence for and 
against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 C.F.R. § 3.102 
(1998).


ORDER

An evaluation in excess of 30 percent for post-traumatic 
stress disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

